
	
		I
		111th CONGRESS
		1st Session
		H. R. 2222
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Commerce to make grants for
		  programs promoting community greening initiatives, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Green
			 Communities Act.
		2.Findings;
			 Purposes; Definitions
			(a)FindingsCongress finds the following:
				(1)Landscaping adds
			 to the economic value and sales appeal of commercial real estate and increases
			 office occupancy rates.
				(2)Greening can
			 change people’s perceptions of their neighborhoods, reduce violence and crime,
			 and increase neighborhood stability.
				(3)Planting new
			 trees, improving streetscapes, and cleaning vacant lots increases property
			 values.
				(4)People will stay
			 longer and shop more in shopping districts that are well landscaped.
				(5)Improvements to
			 neighborhood parks increase the value of single-family homes in the surrounding
			 community.
				(6)Homes adjacent to
			 vacant lots that are greened have a much higher property value than homes
			 adjacent to vacant lots that have not been greened.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)promote investment
			 in greening projects and programs as effective economic development
			 tools;
				(2)connect urban
			 economic development initiatives with environmental initiatives;
				(3)improve quality of
			 life for city residents; and
				(4)encourage
			 public-private partnerships.
				(c)DefinitionsIn
			 this Act:
				(1)Community
			 greening initiativesThe term
			 community greening initiatives means programs increasing economic
			 development through environmental improvements.
				(2)Eligible
			 nonprofit organizationThe
			 term eligible nonprofit organization means a nonprofit
			 organization that receives a grant under section 4.
				(3)Eligible program
			 partnerThe term
			 eligible program partner means a municipality that receives a
			 grant under section 3.
				(4)Green
			 roofThe term green roof means a roof consisting of
			 vegetation and soil or a growing medium planted over a waterproofing
			 membrane.
				(5)Green stormwater
			 infrastructureThe term green stormwater
			 infrastructure means systems and practices that use or mimic natural
			 processes to infiltrate, evapotranspirate, or reuse stormwater on the site
			 where it occurs rather than transporting the water to a stream or treatment
			 facility.
				(6)Nonprofit
			 organizationThe term
			 nonprofit organization means an organization that is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
			 under section 501(a) of such Code.
				(7)SecretaryThe
			 term Secretary means the Secretary of Commerce.
				(8)Urban
			 forestryThe term urban forestry means an integrated
			 citywide or neighborhood-wide approach to the planting, care, and management of
			 trees in the city or the neighborhood in order to ensure environmental and
			 social benefits for residents.
				3.Initiatives for
			 Economic Development and Greening
			(a)Grant
			 authorityTo the extent funds
			 are available, the Secretary, through the Economic Development Administration,
			 shall make grants to municipalities for promoting community greening
			 initiatives.
			(b)Selection of
			 Eligible Program PartnersThe
			 Secretary, in consultation with the eligible nonprofit organizations, shall
			 select 80 municipalities to receive grants under this section. The Secretary
			 shall ensure that the municipalities meet—
				(1)the criteria described by section 209(b) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(b));
			 or
				(2)the circumstances
			 described by section 209(c) of such Act (42 U.S.C. 3149(c)).
				(c)Community
			 Greening InitiativesAn eligible program partner, with technical
			 assistance and training from an eligible nonprofit organization as provided
			 under section 4(b), shall develop and plan a community greening initiative.
			 Such initiatives may include—
				(1)revitalizing
			 municipal parks and public spaces;
				(2)landscaping
			 community gateways and key corridors;
				(3)tree plantings and
			 urban forestry projects;
				(4)comprehensive
			 planning for open space preservation;
				(5)education,
			 training, and volunteer management concerning community green
			 initiatives;
				(6)green roof
			 construction;
				(7)green stormwater
			 infrastructure; or
				(8)vacant lot
			 management.
				(d)Implementing
			 Initiatives
				(1)Completion of
			 developing and planningThe
			 Secretary may make a grant under this section only to an eligible program
			 partner that has successfully developed and planned a community greening
			 initiative under subsection (c), as determined by the Secretary.
				(2)Use of
			 fundsGrants under this section shall be used by an eligible
			 program partner to implement the community greening initiative developed under
			 subsection (c). An eligible program partner may not receive a grant under this
			 section for a community greening initiative that takes more than 2 years to
			 complete.
				(3)Grant
			 amountThe Secretary may not
			 award a grant under this section in an amount that is more than $2,000,000.
				(4)Matching
			 FundsAn eligible program
			 partner receiving a grant under this section shall provide, either directly or
			 through private contributions, non-Federal matching funds equal to not less
			 than 50 percent of the amount of the grant. Such matching funds shall be used
			 for implementing a community greening initiative.
				(5)ReportNot later than 60 days after an eligible
			 program partner implements a community greening initiative, the eligible
			 nonprofit organization that assisted the eligible program partner under
			 subsection (c) shall submit to the Secretary a report assessing the
			 implementation of the initiative.
				4.Technical
			 Assistance and Training by Eligible Nonprofit Organizations
			(a)Selection of
			 Eligible Nonprofit OrganizationsTo the extent funds are available, the
			 Secretary shall make grants to, or enter into contracts with, 5 nonprofit
			 organizations to provide technical assistance and training to eligible program
			 partners. The Secretary shall select nonprofit organizations that have
			 experience with—
				(1)planning and
			 implementing projects concerning urban open space, landscape management, and
			 community greening initiatives;
				(2)land and water
			 conservation;
				(3)working on the
			 community level;
				(4)forming
			 partnerships or regional consortiums;
				(5)urban ecology;
			 and
				(6)other activities
			 the Secretary considers appropriate.
				(b)Technical
			 Training and AssistanceIn
			 accordance with section 3(c), eligible nonprofit organizations shall provide
			 eligible program partners with technical assistance and training for the
			 following activities:
				(1)Developing, planning, implementing, and
			 assessing community greening initiatives.
				(2)Developing and
			 implementing training and workshops for municipal agencies and local
			 partners.
				(3)Evaluating the community greening
			 initiative.
				(c)PeriodA grant or agreement under this section
			 shall be for a period of 5 years.
			(d)Report to
			 CongressNot later than 90 days after the end of each fiscal year
			 for which amounts are made available for grants under this section, the
			 Secretary shall submit to Congress a report on the technical assistance and
			 training provided under this section. Each report shall describe the actions
			 taken by the Secretary to ensure that technical assistance and training is
			 responsive to the needs of eligible program partners.
			5.Authorization of
			 Appropriations
			(a)In
			 GeneralThere is authorized
			 to be appropriated to carry out this Act—
				(1)$30,000,000 for
			 each of fiscal years 2010, 2013, and 2014; and
				(2)$90,000,000 for
			 each of fiscal years 2011 and 2012.
				(b)Reservation of
			 Funds
				(1)Eligible
			 nonprofit organizations
					(A)Not less than 85
			 percent of the amounts made available to carry out this Act for each of fiscal
			 years 2010, 2013, and 2014 shall be made available for technical assistance and
			 training by eligible nonprofit organizations under section 4.
					(B)Not less than 28 percent of the amounts
			 made available to carry out this Act for each of fiscal years 2011 and 2012
			 shall be made available for technical assistance and training by eligible
			 nonprofit organizations under section 4.
					(2)Eligible program
			 partnersNot less than 66
			 percent of the amounts made available to carry out this Act for each of fiscal
			 years 2011 and 2012 shall be made available for the planning, developing, and
			 implementing of community greening initiatives by eligible program partners
			 under section 3.
				(c)Availability of
			 AppropriationsFunds made available under this Act shall remain
			 available until expended.
			
